VERNIERO, J.,
concurring.
The Court concludes that the New Jersey Cemetery Act, N.J.S.A. 8A:1-1 to -12-6 (Act), preempted Wall Township (Township) from adopting an ordinance rezoning property from cemetery to residential use after the New Jersey Cemetery Board (Board) had issued a certificate of authority permitting the property to be used for cemetery purposes. The Court also holds that if the Township proves before the Law Division that it was deceived by Trinity Cemetery Association, Inc. (Trinity) in the course of consenting to Trinity’s cemetery application, then the Township could rescind that consent.
*44I agree with the Court’s two holdings. I write separately to express my view that the Township’s 1995 ordinance restricting mausoleums is invalid on its face. I thus would conclude that the approval process should begin anew, irrespective of whether deception is proved. That disposition would afford the Township the opportunity to reevaluate Trinity’s application on a clean slate. It also would alert municipalities to avoid exceeding their statutory authority and to exercise care when adopting ordinances in future cases.
I.
The Township adopted Ordinance No. 25-1995 in 1995 (the 1995 Ordinance) in the course of consenting to Trinity’s application to develop and construct a cemetery within the municipality’s borders. The 1995 Ordinance designates the zone within which Trinity’s land is located as a cemetery zone, limits mausoleums in that zone to uses “accessory” to a cemetery, and imposes other restrictions, including limiting the lot coverage of mausoleums and other accessory structures to nineteen percent. Those restrictions are inconsistent with the dictates of a long-standing decision, Cedar Park Cemetery v. Hayes, 132 N.J.Super. 572, 334 A.2d 386 (Law Div.1975), and contradict the Act’s legislative history and its plain language.
In Cedar Park, the Law Division invalidated a local ordinance that would have banned all mausoleum construction, concluding that the municipality lacked the authority to impose such a ban under the Act. The Attorney General, as counsel for the Board, had argued for that result. Cedar Park’s holding has been understood and followed without hue and cry from any quarter for the past twenty-five years. Citing that decision, one noted commentator has interpreted the Act as follows:
As to cemetery regulation, municipalities may exclude them altogether, under the zoning power, but once the use is permitted it cannot be subsequently restricted by rezoning of the area, nor may building of mausoleums on the property be forbidden if they meet uniform standards and conform to reasonable local height and setback requirements. *45[William M. Cox, New Jersey Zoning and Land Use Administration § 21-3.2(m) at 442 (2001).]
Under the 1995 Ordinance, any proposed construction of mausoleums by Trinity that exceeds nineteen percent of lot coverage would be forbidden, whether or not Trinity satisfied local height and setback requirements. That, I submit, is contrary to the spirit, if not the letter, of Cedar Park and the unambiguous language of the Act. Further, even if the 1995 Ordinance is consistent with the dictates of Cedar Park, that does not end the inquiry because Cedar Park was decided prior to the 1979 revisions to the Act. (As more fully described in Section II below, those revisions define expressly the parameters of local control, some of which are breached by the 1995 Ordinance.)
The Act provides considerable authority to municipalities to impose height and setback requirements on mausoleum construction, N.J.S.A. 8A:3-14.1, and to supervise all phases of such construction, N.J.S.A. 8A:3-14(c). Those are significant powers, especially when coupled with the municipality’s authority to deny the creation of the cemetery in the first instance. As observed by the Cedar Park court:
Under the [ ] Cemetery Act each municipality retains a substantial residuum of power. They may exclude new cemeteries or prevent territorial expansion of cemeteries within municipal boundaries. N.J.S.A. 8A:6-5; see Clifton v. Cresthaven Cemetery Ass’n, 136 N.J. Eq. 56, 40 A.2d 352 (N.J.Ch. 1944). The necessary compliance by a cemetery or mausoleum with local regulations is expressed in several sections. N.J.S.A. 8A:3-[3]; N.J.S.A. 8A-.10-4. Significantly, the Legislature left with municipalities the power to enact ordinances pertaining to interment. N.J.S.A. 26:6-2, 5, 36, 40. With regard to mausoleum construction, application must be made for a building permit; the municipal building inspector issues the building permit, supervises construction and must certify the structure before use. N.J.S.A. 8A:3-14(a), (c), (d).
[Cedar Park, supra, 132 N.J.Super, at 581, 334 A.2d 386.]
When interpreting a statute, a court’s “overriding goal must be to determine the Legislature’s intent.” Dep’t of Law & Pub. Safety v. Gonzalez, 142 N.J. 618, 627, 667 A.2d 684 (1995). However, “[i]f the statute is clear and unambiguous on its face and admits of only one interpretation, we need delve no deeper than the act’s literal terms to divine the Legislature’s intent.” State v. *46Butler, 89 N.J. 220, 226, 445 A.2d 399 (1982). The statute here could not be clearer. It provides: “Any local ordinance ... enacted regulating the construction of said [mausoleums] shall be of no force or effect[.]” N.J.S.A. 8A:3-14.1. When a municipality limits mausoleums to accessory use only and then proscribes then-lot coverage, it is clearly “regulating” their “construction” in the ordinary sense of those terms. “Our task is to interpret the statute sensibly, attributing ordinary and logical meaning to the statute’s text.” Alderiso v. The Med. Ctr. of Ocean County, Inc., 167 N.J. 191, 199, 770 A.2d 275 (2001). Simply stated, any ordinance that restricts mausoleums to accessory uses and limits their lot coverage constitutes a regulation on their construction in violation of N.J.S.A. 8A:3-14.1.
The holding in Diocese of Metuchen v. Township of Piscataway, 252 N.J.Super. 525, 600 A.2d 173 (Law Div.1991), one of the few reported cases in this area, does not support the 1995 Ordinance. In that case, the Law Division concluded that N.J.S.A. 8A:3-14.1 did not preclude a municipality from regulating off-street parking near a mausoleum. In reaching that conclusion, the court was persuaded by the fact that the Act did not expressly prohibit a municipality from restricting off-street parking and that the power to adopt that form of regulation had been conferred specifically on municipalities under Title 40. “ ‘[I]t is well-established that a specific statutory provision dealing with a particular subject prevails over a general statute on the same subject.’ ” Id. at 531, 600 A.2d 173 (quoting Zoning Bd. of Adjustment v. Serv. Elec. Cable T.V. of N.J., Inc., 198 N.J.Super. 370, 381, 487 A.2d 331 (App.Div. 1985)) (alteration in original). Here, the Township’s regulation of mausoleums is at variance with the Act and implicates no other statute specifically governing those structures. The principle espoused in Diocese of Metuchen is thus inapplicable.
II.
On June 12, 1978, Assembly Bill No. 1491 (the Bill) was introduced, providing in part: “Any local ordinance heretofore or *47hereinafter enacted regulating the construction of any or said [mausoleums] shall be of no force and effect.” The Assembly amended that language on January 16, 1979, to authorize municipalities to regulate all forms of mausoleum construction through the zoning power. It accomplished that purpose by adding the phrase “except the municipal zoning ordinance.” Thus, the January 16, 1979, Assembly version of the Bill provided: “Any local ordinance except the municipal zoning ordinance heretofore or hereinafter enacted regulating the construction of any or such structures shall be of no force and effect.” (Emphasis added).
While the Legislature was considering the Bill, the Law Division decided Roman Catholic Diocese of Newark v. Cerone, No. L-35806-79 (Law Div. Feb. 15, 1979). At issue in Cerone were a series of regulations that the Borough of North Arlington had imposed on mausoleums, including those establishing height, setback, and dimension requirements. The court invalidated some of the regulations at issue, such as a 500-foot setback requirement, which the court deemed unreasonable. In dicta, the court approved another restriction, one that limited mausoleums to one per cemetery. That restriction, however, was not contested, and thus was not in issue, because the cemetery’s application sought approval for only one mausoleum. In an unreported decision, the Appellate Division affirmed.
On June 25, 1979, the Senate amended the Bill to delete the phrase “except the municipal zoning ordinance” that the Assembly had added. At the same time, the Senate adopted this language: “provided, however, that any municipality may enact zoning ordinances which provide for reasonable height and setback requirements in keeping with such standards established for property immediately abutting a cemetery.” According to the statement accompanying the Senate’s revisions, those revisions were intended to
conform[ ] the language of the bill to a recent decision by the New Jersey Superior Court (Roman Catholic Diocese of Newark v. Cerone, Superior Court, Law Division, Docket No. L-35806-76,1979). In that decision, the court rules that, while mausoleum construction may be subject to a municipality’s zoning ordinances, such *48ordinances — such as those pertaining to height and setback requirements — must be “reasonable.”
[Assembly State Government, Federal and Interstate Relations and Veterans Affairs Committee Statement to Assembly Bill No. 1491 of 1979 (Bill Statement ).]
The Legislature ultimately adopted the Senate’s revisions. Hence, the current text of N.J.S.A. 8A:3-14.1 reads in pertinent part:
Any local ordinance heretofore or hereinafter enacted regulating the construction of said [mausoleums] shall be of no force and effect; provided, however, that any municipality may enact zoning ordinances which provide for reasonable height and setback requirements in keeping with such standards established for property immediately abutting a cemetery.
The decision in Cerone, when read in conjunction with the portion of the Bill Statement quoted above, supports the conclusion that the 1995 Ordinance is facially invalid. Because N.J.S.A. 8A:3-14.1 does not expressly authorize a municipality to limit the number of mausoleums, the Legislature intended to conform the Act only to that portion of Cerone that it accepted (and which it expressly included in the Bill Statement), namely, the portion permitting municipalities to enact “reasonable” height and setback requirements on mausoleums. The remaining portions of Cerone (an unreported decision) serve no precedential value, and cannot reliably be considered part of our common law. R. 1:36-3; see also Lance A. Wade, Note, “Honda Meets Anastasoff: The Procedural Due Process Argument Against Rules Prohibiting Citation to Unpublished Judicial Decisions,” 42 B.C. L.Rev. 695, 710 (2001) (observing within context of federal circuit court rules that decision’s unpublished status “create[s] no new law contributing to common law development”).
Moreover, the Act provides almost unfettered authority to the Board to regulate a cemetery company’s realty and other assets. The Act states:
The New Jersey Cemetery Board shall have full power and authority to administer the provisions of this act and shall have general supervision and regulation of and jurisdiction and control over all cemetery companies and their property, property rights, equipment and facilities so far as may be necessary for the purpose of carrying out the provisions of this Title.
*49[N.J.S.A 8A:2-2.]
Within the ambit of that broad grant of power is at least an implied authority for the Board (and not for a municipality) to limit or otherwise regulate mausoleums.
Absent the Cerone decision, the Bill’s history verifies that the Legislature considered unlimited authority for municipalities in respect of mausoleum regulation and then settled on the carefully circumscribed authority reflected in the statute’s current text. In adopting that text, the Legislature balanced notions of home rule against its concern over “contradictory local requirements” governing mausoleum construction. Bill Statement. In so doing, it enacted an unambiguous statute that all courts must respect and “ ‘enforce [ ] according to its terms.’ ” Sheeran v. Nationwide Mut. Ins. Co., 80 N.J. 548, 556, 404 A.2d 625 (1979) (quoting Caminetti v. United States, 242 U.S. 470, 485, 37 S.Ct. 192, 194, 61 L. Ed. 442, 452 (1917)).
Although the Act’s legislative history supports the conclusion that the 1995 Ordinance is invalid, one need look no further than the plain language of the Act to reach that result. See Butler, supra, 89 N.J. at 226, 445 A.2d 399 (emphasizing that legislative history need not be considered when statute is unambiguous on its face). In that regard, I cannot improve on the observation of Justice Felix Frankfurter, whose view concerning the Supreme Court’s construction of an act of Congress in Shapiro v. United States, 335 U.S. 1, 42-43, 68 S.Ct. 1375, 1397, 92 L. Ed. 1787, 1812 (1948) (Frankfurter, J., dissenting), applies with equal force to the case at hand:
Construction, no doubt, is not a mechanical process and even when most scrupulously pursued by judges may not wholly escape some retrospective infusion so that the line between interpretation and substitution is sometimes thin. But there is a difference between reading what is and rewriting it.
In short, I would enforce the literal terms of the statute. In so doing, I would apply a common-sense meaning of “construction” to conclude that the 1995 Ordinance impermissibly regulates mausoleums and is thus void.
*50hi.
Because the Township consented to Trinity’s application based on an invalid ordinance, the approval process should begin again, irrespective of whether deception was involved. Under that circumstance, Trinity would be required to resubmit its plan to the Township on a clean slate. The Township then would be free either to (1) withhold its consent to Trinity’s resubmitted plan, whereupon this matter would end, or (2) consent to the plan, in which case Trinity would be required to obtain a certificate of authority from the Board in addition to all local permits and site plan approval from the Township.
I also would recognize that in the exercise of its threshold power, the Township may approve or disapprove Trinity’s plan depending on the number of mausoleums proposed. The parties do not dispute that, by virtue of its authority, the Township may condition its consent to Trinity’s plan on the applicant’s intended use of mausoleums. The municipality, however, cannot approve Trinity’s application and then forbid, curtail, or otherwise regulate the construction of mausoleums, except as expressly permitted by the Act.
IV.
In sum, I concur in the specific holdings of the Court. For the reasons stated, however, I also would hold expressly that the 1995 Ordinance is facially invalid. Thus, the approval process should begin anew, whether or not Trinity deceived the Township into consenting to its application in the first instance.